Citation Nr: 0706971	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and anxiety.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.

The veteran presented testimony before the Board in September 
2006.  The transcript has been obtained and associated with 
the claims folder.  

The issues have been recharacterized as they appear on the 
cover page of the instant decision.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's alleged stressor has not been verified and 
there is no current diagnosis of PTSD.

3.  An acquired psychiatric disorder, to include depression 
and anxiety not otherwise specified, was not incurred during 
the veteran's period of active duty service.

4.  Bilateral hearing loss was not incurred during the 
veteran's period of active duty service, nor was it shown to 
a compensable degree within one year following discharge from 
service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2006).

2.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder, to include depression 
and anxiety not otherwise specified, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his service connection claim 
in March 2003.  In an April 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence.  An additional VCAA letter was sent in 
March 2005, which further notified the veteran to submit any 
evidence in his possession that pertained to the claims.   A 
notice consistent with the provisions of Dingess was sent in 
March 2006.  In May 2006, the veteran indicated that he had 
no additional evidence to submit in support of his claims.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the following: the 
veteran's service medical records; VA outpatient treatment 
records; lay statements; reports of VA examination; private 
medical records; and the transcript from the veteran's 
September 2006 hearing.  

During the veteran's September 2006 hearing, the veteran 
submitted duplicate copies VA outpatient treatment records 
dated in February 2004.  The veteran did submit a waiver of 
initial RO review of the evidence; however, as noted, the 
evidence consisted of evidence previously considered by the 
RO.  Thus, a remand for initial RO consideration is not 
necessary.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).


In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v.

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss or psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; lay statements; private medical 
records; and the transcript from the veteran's September 2006 
hearing.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.




Analysis

I.  PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  Specifically, he asserts that PTSD is 
result of witnessing his buddy, R.L., being hit in the 
stomach with a 50 caliber gun due to a malfunction after the 
veteran had finished firing the weapon.  The veteran has 
endorsed feelings of guilt, nightmares, and flashbacks 
regarding the incident.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In support of his claim, the veteran submitted a statement 
from RFW.  He indicated that he, along with the veteran, were 
training at Fort A P Hill, Virginia, in 1961 with 50 caliber 
machine guns.  RFW stated that he fired the weapon first, 
then the veteran, and then RL.  He concluded that shortly 
after RL began firing, the gun exploded, and it sent shrapnel 
into his stomach, which sent him to the hospital.  The Board 
notes that veteran has stated in various statements that 
while he thought RL had died, he was in fact treated for his 
injuries and after a period of time, he was released back to 
the unit.  

The RO attempted verification of the alleged incident 
described by the veteran and RFW through U. S. Army and Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Research of Unit Records (CURR)).  
The response to that inquiry suggested a search of morning 
reports be conducted.  The RO requested a review of morning 
reports; however, a January 2006 response indicated that a 
search of morning reports of the Howitzer Battery, 1st 
Squadron, Third Armored Calvary Regiment from April 1, 1961 
to May 31, 1961, was negative for the claimed incident.  

Prior to February 2004, VA outpatient treatment records 
reveal that while the veteran endorsed avoidance symptoms and 
reexperiencing of the alleged military event, he did not have 
the hyperarousal symptoms which were required for a diagnosis 
of PTSD.  In February 2004, the treatment provider indicated 
the veteran now complained of insomnia and an inability to 
concentrate making the examiner feel more comfortable 
diagnosing him with PTSD.  However, the veteran was diagnosed 
with only "probable PTSD."

Thereafter, in April 2004, the veteran was simply diagnosed 
with anxiety not otherwise specified and rule out PTSD.  In 
May 2004, VA treatment providers did not see the 
characteristic or intensity of symptom clusters or intensity 
of the experience to consider a diagnosis of PTSD.  Finally, 
VA outpatient treatment records dated in April 2005 reveal 
the veteran did not meet the criteria for PTSD.  

In the instant case, while it is noted that the evidence of 
record contains a single diagnosis of "probable PTSD," no 
actual diagnosis of PTSD has been provided.  Even if the 
Board were to concede a diagnosis of PTSD, the veteran's in-
service stressor has not been verified.  

In light of the above, a medical examination or medical 
opinion is not necessary as there is enough information and 
evidence of record to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  

Therefore, since the veteran's in-service stressor has not 
been verified, the preponderance of the evidence is against 
his claim for service connection for PTSD.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


II. Acquired Psychiatric Disorder

The veteran alternatively contends that he is entitled to 
service connection for an acquired psychiatric disorder, to 
include depression and anxiety not otherwise specified.  
Having carefully considered the veteran's claim in light of 
the evidence set forth above and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal as to this issue will be 
denied.

In this regard, the veteran's service medical records are 
wholly devoid of any complaints, treatment, or diagnoses of 
an acquired psychiatric disorder, to include depression or 
anxiety.  Reports of medical history and examination dated in 
November 1958, December 1959, and January 1962 were negative 
for diagnoses of an acquired psychiatric disorder.  The 
January 1962 report of medical history noted the veteran 
specifically denying nightmares, trouble sleeping, depression 
or excessive worry, and nervous trouble of any sort.

The first post-service complaints of depression and anxiety 
are contained in VA outpatient treatment records dated in 
September 2003.  At that time, the veteran was referred for 
possible PTSD symptoms.  He stated that he was seeking 
disability and needed the evaluation for that purpose.  He 
reported an alleged traumatic experience during training with 
a 50 caliber machine gun.  He stated that he stopped firing 
the gun and when his friend replaced him, the machine 
backfired, shooting his friend in the stomach.  The examiner 
noted that the veteran had a significant reaction to that 
incident and felt his friend would be killed.  The veteran 
denied any prior psychiatric treatment or hospitalizations.  
The examiner stated that the veteran did not meet the 
criteria for PTSD, but diagnosed him with an anxiety 
disorder, which may have been the result of the alleged 
trauma.  It was noted that the veteran was not interested in 
receiving treatment at that time.

A VA outpatient treatment record dated in March 2004 
diagnosed probable PTSD.  Thereafter, the same provider, in 
May 2004, noted the veteran had long standing anxiety more 
related to generalized anxiety including difficulty sleeping, 
heart surgery, and reduced activity.  The treatment provider 
noted that the veteran tended to react emotionally to events 
that did not directly involved the veteran and with an 
emotional intensity that was beyond what would be expected, 
and thus, she was uncertain whether anxiety was brought on by 
alleged military events.  Thereafter, in May 2004, the 
veteran was diagnosed with depression and grief response as a 
result of the tragic death of his 30 year old son from a 
heart attack. 

In an entry dated in June 2004, the provider opined the 
veteran's complaints of disturbing memories appeared to be 
related to generalized anxiety exacerbated by age and a 
developmental state in life.  The veteran was found to still 
be in the midst of the grieving process for his son.  In 
March 2005, the veteran as found to have anxiety possibly 
related to his military service.

While there was some indication that the veteran's anxiety 
was possibly related to the veteran's military service, the 
opinions are too speculative in that the alleged 
in-service event, the misfiring of the machine gun, has not 
been confirmed.  Thus, the opinions are not probative of the 
matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Moreover, the veteran's depression has been attributed to the 
unfortunate death of his son and the anxiety has been found 
to be more consistent with difficulty sleeping, heart 
surgery, reduced activity, age and a developmental state in 
the veteran's life.  

In the instant case, it appears there is also a 41-year 
evidentiary gap in this case between the veteran's active 
service, during which he specifically denied any psychiatric 
symptoms, and the earliest medical evidence of anxiety in 
September 2003.  While the veteran contends that an acquired 
psychiatric disorder, to include depression and anxiety not 
otherwise specified, has been present since his period of 
active military service and related thereto, his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, contrary to that contention and the 
contention that he had a significant reaction to the alleged 
event, his service medical records fail to reveal that he was 
experiencing any psychiatric symptomatology, including 
nightmares, depression, or excessive worry at any time 
following the claimed incident.  

For the reasons set forth above, the evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 54.


III. Bilateral Hearing Loss

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Specifically, he 
asserts noise exposure from firing artillery weapons in 
service resulted in acoustic trauma.  In support of his 
claim, the veteran has submitted a lay statement from RFW, 
who indicated he and the veteran fired 105 self propelled 
howitzer guns, 105 split-trail guns, and 50 caliber machine 
guns without ear protection.  He has also submitted lay 
statements from his spouse indicating that his hearing 
worsened since service and FDR noting the veteran had a 
hearing problem.
Having carefully considered the veteran's claim in light of 
the evidence set forth above and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal as to this issue will be 
denied.  

In this regard, the veteran's service medical records were 
devoid of complaints, treatment, or a diagnosis of bilateral 
hearing loss.  Reports of medical examination dated in 
November 1958 and December 1959 show the veteran received a 
15/15 on the whispered voice test.

Upon separation audiological evaluation in January 1962, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
30 (35)
LEFT
0 (15)
0 (10)
0 (10)
-
15 (20)


(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

While there was some hearing loss at 4000 hertz, pursuant to 
38 C.F.R. § 3.385, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when at least three of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

Moreover, despite the indications above, there was no 
evidence of a chronic hearing disease in service.  There is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If there is no evidence of 
a chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  In order for service 
connection to be established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.

An entry from Bryan Medical Group dated in November 1972 
shows the veteran complained of left ear fullness and hearing 
a "pop."   The provider treated the veteran for cerum.  A 
July 1973 letter from Dr. SCS indicated the veteran again 
complained of left ear fullness.  There was no specific 
hearing loss.  Dr. SCS noted the audiogram showed normal 
hearing with the exception of a 4000 cycle of depression 
which usually was on the basis of noise abuse; however, the 
doctor. found this probably represented the aftermath of a 
virus infection, with some irritation of the labyrinth or a 
possibility of some vascular spasm.  


The first post-service complaints of hearing loss are 
contained in April 1999, some 37 years after the veteran's 
separation from active duty service.  An April 1999 audiogram 
contained pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
70
55
65
LEFT
10
10
60
60
65

Speech recognition was 76 percent bilaterally.  The examiner 
noted the veteran had moderate to moderately severe high 
frequency sensorineural hearing loss bilaterally.  

Upon VA examination in April 2005, the examiner noted that a 
review of service medical records showed a mild hearing loss 
bilaterally at 4000 hertz upon separation examination in 
January 1962.  However, the examiner found the veteran had 
normal hearing at the other frequencies tested.  The examiner 
further noted the next test of record was the April 1999 
audiogram delineated above.  The veteran at that time gave a 
history of gradual decrease in hearing over many years.  The 
veteran had been wearing hearing aids since 1999.  The 
veteran denied post-service noise exposure, other than noise 
from lawn and garden equipment and a 22 rifle.

Pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
70
70
75
LEFT
15
20
65
65
75

Speech recognition was 84 percent in the right ear and 78 
percent in the left ear.  The examiner concluded that it was 
less likely than not that the veteran's current hearing loss 
was related to military noise exposure.  The examiner 
reasoned the veteran did not have hearing loss meeting VA 
criteria for disability at the time of 
military discharge.  Moreover, the examiner stated that the 
mild right ear hearing loss at 4000 hertz at the time of 
discharge did not confirm or rule out the presence of pre-
existing hearing loss. 

The examiner opined the medical evidence of record showed the 
veteran's current hearing loss was acquired after service.  
The examiner further opined hearing loss appeared to be a 
product of post service noise exposure, age, and health 
factors not related to military service.  Finally, the 
examiner noted there was literature regarding the effects of 
blood lipid levels and hearing loss, which indicates that 
elevated cholesterol and triglycerides, as was the veteran's 
case, increased hearing loss in high frequencies.  The 
examiner found this to be consistent with the veteran's 
history of gradual onset of hearing loss over years and more 
likely than not the primary etiological factor for the 
veteran's hearing loss.

While the veteran contends that bilateral hearing loss has 
been present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Moreover, while the veteran 
need not establish that he had a hearing loss disability as 
defined by 38 C.F.R. § 3.385 existed at discharge, there 
still must be competent medical evidence linking his current 
hearing loss to service.  Such link is not established by 
competent medical evidence in the record.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and anxiety not otherwise 
specified, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


